—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered December 21, 2000, convicting defendant, after a jury trial, of two counts each of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years and 10 years, consecutive to concurrent terms of 10 years and 8 years, unanimously affirmed.
The victims’ testimony regarding threats and bribe offers made to them by a person claiming to be defendant’s cousin was properly received because there was enough circumstantial evidence to connect this conduct to defendant and to permit the jury to draw an inference as to his consciousness of guilt (see People v Cotto, 222 AD2d 345 [1995], lv denied 88 NY2d 846 [1996]). The court was not required to conduct a hearing *419prior to receiving this testimony, and defendant was not prejudiced by the absence of such a hearing.
In light of the testimony of one of the victims that defendant had used what looked like a nine millimeter pistol, the court properly admitted the 26 nine millimeter bullets found in the codefendant’s apartment four days after the robbery (see People v Jimenez, 267 AD2d 60 [1999], lv denied 94 NY2d 921 [2000]; People v Vasquez, 214 AD2d 93 [1995], lv denied 88 NY2d 943 [1996]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Sullivan, Rosenberger, Lerner and Friedman, JJ.